DETAILED ACTION
The amendment filed on May 26, 2022 has been entered.
 	Claims 74, 79, 246 and 249-250 are cancelled, claims 1, 3-4, 6-9, 11, 13, 18-39, 41-46, 51, 55-66, 75, 80-84, 245, 247-248 and 251-253 are pending, and claims 3, 6, 8, 18-19, 22-39, 41-42, 56-57 and 80-84 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).  New claims 252-253 are withdrawn.
Regarding claim 252, the claim is drawn to Figure 4B and similar to withdrawn claim 42, which discloses a tapering proximal portion 16 and does not read on the elected species III.D. having substantially equal cross sections.  Additionally, similar to withdrawn claim 22, Figure 4B discloses a wick 38 in combination with a wetting coating 24.
Regarding claim 253, similar to withdrawn claim 42, the recitation “the second proximal portion tapers from the first proximal portion to the distal portion” does not read on the elected species III.D. having substantially equal cross sections.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
non-wetting substrate 30 on page 20, line 12; and
wetting substrate 26 on page 20, line 16.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “energy recover unit” in claim 75 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 4, 7, 9, 11, 13, 20-21, 43-46, 51, 58-66, 75, 245, 247-248 and 251 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks an adequate written description of the invention.  There is no basis for “the elongated members extend in the first lateral direction along an entirety of the first dimension of the base member” and “the passages extending along the entirety of the first dimension of the base member” as recited in claims 1 and 247.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 75 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 75, the claim depends on cancelled claim 74.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4, 7, 9, 11, 13, 20-21, 43-46, 51, 55, 58-66, 79, 245-248 and 251 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tonosaki et al. (6,840,310) in view of Yoshikawa et al. (8,593,810) and Nishida (JP 2001-77566) with machine English translation.
Tonosaki et al. (Figures 1-7 and 15) disclose a two phase heat transfer device comprising:
a)    	an active heat source 152 (Figure 15, column 12, lines 59-67) that generates heat;
b)    	a two-phase heat transfer system 1 including an evaporator portion 2 and a condenser portion 3, the evaporator portion 2 including:
(1)    	a heat transfer member 24 having a base member and elongated members defining grooves/passages 25 extending distally from the base member, the base member having a first face (top) and a second face (bottom) opposite the first face, the base member having a first dimension along a first lateral direction and a second dimension along a second
lateral direction normal to the first direction, individual elongated members having a proximal region at the second face of the base member and a distal region with a distal end spaced distally apart from the proximal region, wherein the elongated members define respective passages 25 between adjacent elongated members;
(2)	a first reservoir 21 having a base surface spaced distally apart from the distal ends of the elongated members, the first reservoir 21 being configured to receive a working fluid such that (i) the distal ends of the elongated members are disposed within the working fluid;
 the condenser portion 3 including:
	(1)	a cooling source 32 spaced apart from the active heat source 152; and
	(2)	a second reservoir 31 distal to at least a portion of the cooling source 32 and configured to receive working fluid condensed via the cooling source 32, the second reservoir 31 being separate from the first reservoir 21; and
(c) 	wherein, during operation, a vapor space 27 of the evaporator portion 2 is in fluid communication with a vapor space 34a of the condenser portion 3;
but does not disclose 
(1)	the elongated members extend in the first lateral direction along an entirety of the first dimension of the base member, the passages 25 extending along the entirety of the first dimension of the base member; nor 
(2)	the first reservoir 21 being configured to receive the working fluid such that (ii) a meniscus of the working fluid formed between adjacent elongated members is uninterrupted and continuous along a length of the adjacent elongated members.
Yoshikawa et al. disclose a two phase heat transfer device 100 comprising:
a)    	an active heat source 2 that generates heat;
b)    	a two-phase heat transfer system (1, 5) including an evaporator portion 4 and a condenser portion 8, the evaporator portion 4 including:
(1)    	a heat transfer member 41 having a base member 41A and elongated members 41B extending distally from the base member 41A, the base member 41A having a first face (top) and a second face (bottom) opposite the first face, the base member 41A having a first dimension along a first lateral direction and a second dimension along a second lateral direction normal to the first direction, individual elongated members 41B having a proximal region at the second face of the base member 41A and a distal region with a distal end spaced distally apart from the proximal region, wherein the elongated members 41B define respective passages between adjacent elongated members 41B;
wherein the elongated members 41B extend in the first lateral direction along an entirety of the first dimension of the base member 41A, the passages extending along the entirety of the first dimension of the base member 41A for the purpose of matching the footprint of the active heat source 2 to optimize heat transfer.
Nishida (Figure 1 annotated, below) discloses a two phase heat transfer device, comprising:
a)   	an active heat source (i.e. electronic circuit, Solution) that generates heat;
b)   	a two-phase heat transfer system including an evaporator portion and a condenser portion, the evaporator portion including:
(1)	a heat transfer member having a base member and elongated members 2 extending distally from the base member, the base member having a first face and a second face opposite the first face, individual elongated members 2 having a proximal region at the second face of the base member and a distal region with a distal end spaced distally apart from the proximal region, wherein the elongated members 2 define respective passages between adjacent elongated members 2;


    PNG
    media_image1.png
    540
    817
    media_image1.png
    Greyscale


(2)	a first reservoir having a base surface spaced distally apart from the distal ends of the elongated members 2, the first reservoir being configured to receive a working fluid such that (i) the distal ends of the elongated members 2 are disposed within the working fluid 3;
the condenser portion including:
	(1)	a cooling source 6 spaced apart from the active heat source; and
(c) 	wherein, during operation, a vapor space (above the working fluid 3) of the evaporator portion is in fluid communication with a vapor space of the condenser portion;
wherein 
(2)	the first reservoir being configured to receive the working fluid 3 such that (ii) a meniscus of the working fluid 3 formed between adjacent elongated members 2 is uninterrupted and continuous along a length of the adjacent elongated members 2 for the purpose of achieving a desired heat transfer.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Tonosaki et al. the elongated members extend in the first lateral direction along an entirety of the first dimension of the base member and the passages extending along the entirety of the first dimension of the base member 4A for the purpose of matching the footprint of the active heat source to optimize heat transfer as recognized by Yoshikawa et al., and employ in Tonosaki et al. the first reservoir being configured to receive the working fluid such that (ii) a meniscus of the working fluid formed between adjacent elongated members is uninterrupted and continuous along a length of the adjacent elongated members for the purpose of achieving a desired heat transfer as recognized by Nishida.  Further, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).  In this instance, changing the structure and operation of the evaporator portion 2 of Tonosaki et al. as taught by Nishida achieving a predictable result would have been obvious.
Regarding claim 4, inherent of a meniscus, Nishida discloses the uninterrupted continuous meniscus of the liquid phase 3 of the working fluid in the respective passages (a) has a first evaporating thin film region along one elongated member 2, a second evaporating thin film region along an adjacent elongated member 2, and a central portion between the first and second evaporating thin film regions that is incurved toward the reservoir and (b) the meniscus extends along a full length of the respective passages.
	Regarding claim 7, Figure 1 of Nishida discloses the second face of the base member is free of liquid phase working fluid 3.
	Regarding claim 9, as applied to claim 7 above, the claim limitations are met.
	Regarding claim 11, Figure 1 of Nishida discloses the respective passages are channels.
	Regarding claim 13, as applied to claim 11 above, the channels of Nishida are read as “microchannels or nanochannels.”
 	Regarding claim 20, Nishida (paragraph 25) discloses the elongated members 2 provide a capillary action, which is read as a “wetting region.”
Regarding claim 21, Nishida (paragraph 25) discloses the “wetting region” of the elongated members 2 comprises at least one hydrophilic material or lyophilic material.
	Regarding claim 43, Figure 1 (annotated, page 7) of Nishida discloses the proximal region of at least some of said elongated members 2 have a cross section that is substantially equal to the distal ends of at least some of said elongated members 2.
Regarding claim 44, Nishida (Problem to be Solved) discloses the working fluid 3 includes water.
Regarding claims 45-46, the specific working fluid is considered to be an obvious design choice, producing no new and/or unexpected results, and solving no stated problem, wherein one of ordinary skill in the art would employ any known two phase liquid to achieve a desired heat transfer.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 51, as applied to claim 4 above, Nishida discloses the meniscus includes an evaporation film region along at least one of said elongated members 2.  Further, it would have been obvious to employ the proximal region of said elongated members 2 having a temperature that is greater than a saturation temperature of the evaporating film region for the purpose of optimally cooling the heat source.
	Regarding claim 55, Tonosaki et al. (column 8, lines 23-25) discloses the heat transfer member 24 which includes said base member and at least some of said elongated members are comprised of copper.
Regarding claims 58-59, Tonosaki et al. (column 10, lines 11-18) discloses the heat source 22 comprises a semiconductor device, i.e. a central processor unit.
Regarding claim 60, Nishida (Solution) discloses the heat source is an electronic circuit, which is read as an “integrated” circuit.
Regarding claims 61-62, Figure 15 of Tonosaki et al. discloses another heat source 156 comprises a high performance computing system, i.e. a central processor unit.
Regarding claim 63, the claim does not positively recite a heat exchanger device.  However, the heat transfer device of Nishida is capable of being “in thermal communication with a heat exchanger device.”  
Regarding claims 64-66, as applied to claim 63 above, the “heat exchanger device” is not positively recited, such that the structural definition of the heat exchanger device is also not positively recited.
	Regarding claim 245, Figure 1 of Nishida discloses said passages defined by elongated members 2 are generally parallel relative to one another.
Regarding claim 246, it would have been obvious to one of ordinary skill in the art to employ the passages of Nishida as channels extending along an entire dimension of the second face for the purpose of increasing the surface area of the heat transfer member to increase heat transfer.
Regarding claim 247, as applied to claim 1 above which is narrower in scope, the claim limitations are met.  Figure 1 of Nishida et al. further discloses vapor formed from the working fluid 3 above the liquid phase and in a vapor space defined at least by the respective passages between the second face and adjacent elongated members 2
Regarding claim 248, Figure 1 of Nishida et al. discloses the vapor space is a first vapor space, and wherein the cooling source 32 and the second reservoir 31 at least partially define a second vapor space, the heat transfer system further comprising a vapor outlet 28a fluidically coupling the first vapor space to the second vapor space.
Regarding claim 251, as applied to claim 1 above, Figure 1 of Nishida et al. discloses the second reservoir 31 is in fluid communication with the first reservoir 21 via conduit 5.

Claim(s) 75 as best understood is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tonosaki et al. (6,840,310) in view of Yoshikawa et al. (8,593,810) and Nishida (JP 2001-77566) as applied to claim(s) 1, 4, 7, 9, 11, 13, 20-21, 43-46, 51, 55, 58-66, 79, 245-248 and 251 above, and further in view of Bhatia (7,342,787).
	The combined teachings of Tonosaki et al., Yoshikawa et al. and Nishida lacks an energy recovery unit in communication with the condenser.
	Bhatia (Figures 1a-1f) discloses a two phase heat transfer device comprising:
an evaporator 225 having a lower face configured to receive thermal energy from a heat source 105; and
a condenser 231 in communication with an energy recovery unit 353 (i.e. thermoelectric device) for the purpose of providing increased cooling heat transfer.
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in the combined teachings of Tonosaki et al., Yoshikawa et al. and Nishida an energy recovery unit in communication with the condenser for the purpose of providing increased cooling heat transfer as recognized by Bhatia.

Response to Arguments
The objection to the drawings under 37 CFR 1.83(a) is withdrawn in light of the cancellation of claims 74, 79 and 249.
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the cancellation of claim 250.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.
The rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of the claim amendment.
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
No further comments are deemed necessary at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEONARD R LEO/Primary Examiner, Art Unit 3763